Citation Nr: 1232877	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-13 689 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a facial injury.  

2.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	National Association of Veterans Service Officers


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1999 to August 1999, and from January 2003 to August 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey.  

The Veteran specifically limited his VA Form 9, substantive appeal, to include entitlement to service connection for a left knee disability and entitlement to service connection for residuals of a facial injury.  Thus, claims of entitlement to service connection for a left wrist disability and entitlement to service connection for a seborrheic dermatitis disability have not been perfected and are not before the Board pursuant to 38 C.F.R. § 20.202.  See also 38 C.F.R. § 20.200 (2011).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is not competent medical or lay evidence establishing a diagnosis of a facial injury or any residuals thereof.


CONCLUSION OF LAW

Service connection for residuals of a facial injury disability is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran fully adequate pre-adjudication notice by letter dated in January 2009.  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, VA outpatient treatment records, private treatment records, and assisted the Veteran in obtaining evidence.  Regarding the Veteran's claim of entitlement to service connection for residuals of a facial injury, the Veteran has not been given a VA examination.  In disability compensation claims, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence is on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Board notes that the competent evidence does not show that the Veteran has a current facial injury or any residuals thereof.  As such, the threshold for entitlement to an examination is not met for the Veteran's claim.  See 38 C.F.R. § 3.159(c)(4).

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.     

Discussion

The Veteran contends that his claimed residuals of a facial injury condition is due to his active service.  His contentions are minimal and not at all specific to symptoms or other manifestations, however.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.

The Veteran's December 1998 induction physical examination report for his first period of service, service treatment records, and July 2003 separation physical examination report for his second period of service are negative for complaints, treatment, or a diagnosis of a facial injury or any residuals thereof.  

There is no evidence of record documenting post-service treatment for the Veteran's claimed residuals of a facial injury and the Veteran has not alleged that he has continuously experienced facial symptoms or residual symptoms since service.  At separation from service, no pertinent defects or diagnoses were noted.  The post-service medical records do not include any diagnosis of a facial disability, to include any residuals thereof.  Moreover, the Veteran has not specifically contended that he experiences any pain due to the claimed condition.  Absent a competent diagnosis of an underlying facial injury disorder, or competent lay evidence of continuous symptoms, a VA examination with an etiology opinion is not needed, and service connection is not warranted for residuals of a facial injury disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Thus, without a diagnosis of a current disability, the Veteran has failed to meet the critical first element of a service connection claim and as such, his claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In light of the aforementioned, the Board concludes that service connection for a residuals of a facial injury disability must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   



ORDER

Service connection for residuals of a facial injury is denied. 


REMAND

The Veteran contends that his current left foot condition is related to his service.  Specifically, he contends that he injured his left knee in service.  See April 2009 private treatment record.  

The Veteran's December 1998 induction physical examination report for his first period of service, service treatment records, and July 2003 separation physical examination report for his second period of service are negative for complaints, treatment, or a diagnosis of a knee disability.  While the Veteran's service treatment records are silent for any complaints, treatment or diagnoses of left knee problems, the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  Notably, there is no separation Report of Medical History for the Veteran's second period of service, so it cannot be said that he denied a left knee condition at separation from service.

Post-service VA outpatient treatment records dated in August 2008 show the Veteran reported that he experienced left knee pain since service.  A December 2008 record indicates a diagnosis of mild left knee osteoarthritis.  

Private treatment records dated in April 2009 demonstrate that the Veteran sought treatment from Dr. M.A., indicating that he injured his knee during service, and that his kneecap felt "out of place."  Upon examination, Dr. M.A. stated that the clinical findings were suggestive of a possible patellar subluxation.  Dr. M.A. further recommended that the Veteran undergo an arthroscopic evaluation of his left knee.  

Under the facts and circumstance of this case, the Board finds that the Veteran should be afforded a VA examination in an attempt to determine the etiology of his claimed left knee disorder and whether it is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA orthopedic examination in order to determine the current nature and likely etiology of any left knee condition which may be present.  The claims folder and all related Virtual VA records should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly post-service treatment records. 

Based on the examination and review of the record, the examiner should answer the following question: 

Is it at least as likely as not (i.e., a 50 percent or greater probability) that any currently demonstrated left knee condition is the result of active service or any incident therein or, in the alternative, had its onset in service? 

A rationale for all opinions expressed should be provided.  

2.  Thereafter, readjudicate the claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


